Name: Commission Decision of 18 December 1980 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe; NA;  economic policy;  agricultural structures and production
 Date Published: 1980-12-31

 Avis juridique important|31980D134280/1342/EEC: Commission Decision of 18 December 1980 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the French and Dutch texts are authentic) Official Journal L 384 , 31/12/1980 P. 0008 - 0008COMMISSION DECISION of 18 December 1980 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the French and Dutch texts are authentic) (80/1342/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 80/370/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill-farming and farming in certain less-favoured areas (3), as last amended by Directive 80/666/EEC (4), and in particular Article 13 thereof, Whereas, on 15 September 1980, the Belgian Government notified the following regulations and administrative provisions: - Ministerial Decree of 25 April 1980 granting an annual compensatory allowance to farmers in less-favoured areas for permanent natural handicaps, - Royal Decree of 24 July 1980 on the modernization of farms situated in less-favoured areas, - Ministerial Decree of 11 June 1980 granting investment aid to groups to encourage rational fodder production and pasture grazing; Whereas, pursuant to Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, the Commission has to decide whether, having regard to the abovementioned regulations, the existing Belgian provisions implementing Directive 72/159 EEC and Titles III and IV of Directive 75/268/EEC and the notified Regulation implementing Title II of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community; Whereas the said regulations are consistent with the conditions and aims of Directives 72/159/EEC and 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The provisions in force in Belgium implementing Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC, having regard to the provisions specified in the preamble, continue to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. 2. The Ministerial Decree of 25 April 1980 granting an annual compensatory allowance to farmers in less-favoured areas for permanent natural handicaps satisfies the conditions for financial contribution by the Community to the common measures referred to in Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 18 December 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 90, 3.4.1980, p. 43. (3)OJ No L 128, 19.5.1975, p. 1. (4)OJ No L 180, 14.7.1980, p. 34.